Citation Nr: 0401394	
Decision Date: 01/14/04    Archive Date: 01/22/04

DOCKET NO.  03-05 353	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to accrued benefits.  

2.  Entitlement to death pension.  

3.  Entitlement to dependency and indemnity compensation 
benefits.  

4.  Eligibility for Dependents' Educational Assistance under 
38 U.S.C., Chapter 35.  


ATTORNEY FOR THE BOARD

Nancy S. Kettelle, Counsel




INTRODUCTION

The veteran had active service from May 1979 to February 
1985.  The appellant is the veteran's surviving spouse.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a September 2002 decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Louis, 
Missouri.  

In this decision, the Board will decide the claims of 
entitlement to accrued benefits and death pension.  The Board 
will address the issues of entitlement to dependency and 
indemnity compensation (DIC) benefits and eligibility for 
Dependents' Educational Assistance under 38 U.S.C., Chapter 
35, in the remand that follows the decision.  


FINDINGS OF FACT

1.  The veteran died in September 2000.  

2.  No service-connected disability was established during 
the veteran's lifetime.  

3.  No claim for VA compensation benefits was pending at the 
time of the veteran's death.  

4.  The appellant's VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, was received 
in August 2002.  

5.  The veteran did not serve during a period war and was not 
separated from service due to an adjudicated service-
connected disability.  


CONCLUSIONS OF LAW

1.  The appellant's claim of entitlement to accrued benefits 
is without legal merit.  38 U.S.C.A. §§ 5101, 5121 (West 
2002); 38 C.F.R. § 3.1000 (2003).  

2.  The appellant's claim of entitlement to death pension 
benefits is without legal merit.  38 U.S.C.A. §§ 101, 
1521(j), 1541 (West 2002); 38 C.F.R. §§ 3.2, 3.3(a)(3), 
3.4(b)(4) (2003).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board observes that effective in November 2000, VA law 
was amended to eliminate the requirement for a well-grounded 
claim, and at the same time, amendments to the law enhanced 
VA's duty to assist a claimant in developing facts pertinent 
to a claim and expanded VA's duty to notify the claimant and 
his representative, if any, concerning certain aspects of 
claim development.  See Veteran's Claims Assistance Act of 
2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000) 
(codified in pertinent part, as amended, at 38 U.S.C.A. 
§§ 5102, 5103, 5103A (West 2002)); see also 38 C.F.R. § 3.159 
(2003).  

As will be explained in the discussion that follows, it is 
the law, and not the underlying facts or development of the 
facts, that is dispositive of the issues decided here.  No 
amount of assistance or notice from VA will change the 
outcome.  Accordingly, the VCAA can have no effect on the 
issues decided here.  See Dela Cruz v. Principi, 15 Vet. App. 
143 (2001) (VCAA not applicable where law, not factual 
evidence, is dispositive); Smith v. Gober, 14 Vet. App. 227 
(2000) (VCAA has no effect on appeal limited to 
interpretation of law).  The Board concludes that proceeding 
with the review of the claims in regard to the pension and 
accrued benefits issues will not result in prejudice to the 
appellant because he was not advised of the VCAA.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993).  

Background and analysis

The appellant has offered no contentions with respect to the 
claims of entitlement to death pension and accrued benefits.  

The facts relevant to the matter of entitlement to accrued 
benefits and entitlement to death pension benefits are not in 
dispute.  The veteran had active service from May 1979 to 
February 1985.  The Certificate of Death shows that she died 
in September 2000.  The appellant has stated that at no time 
did the veteran apply for VA benefits, and the record 
confirms that no claim for VA compensation benefits was 
pending at her death.  It is also noteworthy that the 
appellant filed his VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, in August 
2002.  

Accrued benefits

Under 38 U.S.C.A. § 5101(a), "[a] specific claim in the form 
prescribed by the Secretary ... must be filed in order for 
benefits to be paid or furnished to any individual under the 
laws administered by the Secretary."  Applications for 
accrued benefits are governed by 38 U.S.C.A. § 5121, which 
states in relevant part:

Periodic monetary benefits ... under laws 
administered by the Secretary to which an 
individual was entitled at death under existing 
ratings or decisions, or those based on evidence in 
the file at date of death ( ... referred to a 
"accrued benefits") and due and unpaid for a 
period not to exceed two years, shall, upon the 
death of such individual be paid as follows:

...

(2)  Upon the death of a veteran, to the living 
person first listed below:
(A)  The veteran's spouse;

....

38 U.S.C.A. § 5121(a) (West 2002).  

The United States Court of Appeals for the Federal Circuit 
has held that reading sections 5101 and 5121 together compels 
the conclusion that, in order for a surviving spouse to be 
entitled to accrued benefits, the veteran must have had a 
claim pending at the time of death for such benefits or else 
be entitled to them under an existing rating or decision.  
Jones v. West, 136 F.3d 1296, 1299 (1998).  The Federal 
Circuit noted that this comported with the decision in 
Zevalkink v. Brown, 102 F.3d 1236 (Fed. Cir. 1996) in which 
it held that a surviving spouse's accrued benefits claim is 
derivative of the veteran's claim.  Jones, at 1300.  The 
Federal Circuit concluded that a consequence of the 
derivative nature of the surviving spouse's entitlement to a 
veteran's accrued benefits claim is that, without the veteran 
having a claim pending at time of death, the surviving spouse 
has no claim upon which to derive his application.  

In this case, at the time of her death the veteran was not 
entitled to any periodic monetary benefit under an existing 
rating or decision, nor did she have a claim pending at the 
date of her death.  

In addition to the foregoing, the Board notes that under the 
provisions of 38 U.S.C.A. § 5121(c) applications for accrued 
benefits must be filed within one year after the date of 
death of the veteran.  See 38 C.F.R. § 3.1000(c).  The 
appellant filed his VA Form 21-534, Application for 
Dependency and Indemnity Compensation, Death Pension and 
Accrued Benefits by a Surviving Spouse or Child, in August 
2002, which was nearly two years after the date of the 
veteran's death in September 2000.  

In summary, the appellant's claim for accrued benefits claim 
was not timely filed and, in any event, there is no evidence 
of due and unpaid benefits under an established rating, and 
no claim was pending at the veteran's death.  These facts are 
not in dispute, and as the law, and not the evidence, is 
dispositive, entitlement to payment of accrued benefits is 
denied due to the absence of legal merit.  See Cacalda v. 
Brown, 9 Vet. App. 261, 265 (1996) (where law is dispositive, 
not evidence, the appeal should be terminated for lack of 
legal merit or entitlement); Luallen v. Brown, 8 Vet. App. 92 
(1995); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  

Death pension

Death pension is a benefit payable by VA to a veteran's 
surviving spouse or child because of the veteran's 
nonservice-connected death.  38 U.S.C.A. § 1541(a); 38 C.F.R. 
§ 3.4.  Basic entitlement to death pension exists if the 
veteran:  was a veteran of a period war who had qualifying 
wartime service or was a veteran of a period of war who at 
the time of death was receiving (or entitled to receive) 
compensation or retirement pay for a service-connected 
disability.  Qualifying wartime service is that service 
specified in 38 U.S.C.A. § 1521(j) and 38 C.F.R. § 3.3(a)(3) 
and means that the veteran served in the active military, 
naval or air service - (1) for ninety days or more during a 
period of war; (2) during a period of war and was discharged 
or released from such service for a service-connected 
disability; (3) for a period of ninety consecutive days or 
more and such period began or ended during a period of war; 
or (4) for an aggregate of ninety days or more in two or more 
separate periods of service during more than one period of 
war.  The qualifying periods of war are the Mexican border 
period, World War I, World War II, the Korean conflict, the 
Vietnam era and the Persian Gulf War.  See 38 U.S.C.A. § 101; 
38 C.F.R. § 3.3(a)(3).  The Vietnam era is the period 
beginning



 on February 28, 1961, and ending on May 7, 1975, in the case 
of a veteran who served in the Republic of Vietnam during 
that period.  The period beginning on August 5, 1964, and 
ending on May 7, 1975, in all other cases.  38 U.S.C.A. 
§ 101(29); 38 C.F.R. § 3.2(f).  The Persian Gulf War is the 
period beginning August 2, 1990, through date to be 
prescribed by Presidential proclamation or law.  38 U.S.C.A. 
§ 101(33); 38 C.F.R. § 3.2(i).  

Again, there is no dispute as to the facts.  At the time of 
her death the veteran was not receiving service-connected 
disability compensation.  Further, the veteran's active 
service was from May 1979 to February 1985, which was after 
the Vietnam era and before the Persian Gulf War.  In the 
absence of service by the veteran during a period of war, the 
basic criteria for eligibility for improved death pension are 
not met.  Accordingly, the claim must be denied for lack of 
legal merit.  See Cacalda, 9Vet. App. at 265; Sabonis, 6 Vet. 
App. at 430.  


ORDER

Entitlement to accrued benefits is denied.  

Entitlement to death pension is denied.  


REMAND

The remaining issues on appeal are entitlement to DIC 
benefits and eligibility for Dependents' Educational 
Assistance under 38 U.S.C., Chapter 35.  The law provides DIC 
for a spouse of a veteran who dies from a service-connected 
disability, that is, where service connection may be granted 
for the cause of the veteran's death.  See 38 U.S.C.A. § 1310 
(West 2002).  

A service-connected disability is one that was incurred in or 
aggravated by active service.  See 38 U.S.C.A. § 1131 (West 
2002); 38 C.F.R. § 3.303(a) (2003).  The death of a veteran 
will be considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
See 38 C.F.R. § 3.312(a) (2003).  A principal cause of death 
is one which, singly or jointly with some other condition, 
was the immediate or underlying cause of death or was 
etiologically related thereto.  See 38 C.F.R. § 3.312(b).  A 
contributory cause of death is one which contributed 
substantially or materially to cause death, or aided or lent 
assistance to the production of death.  See 38 C.F.R. § 
3.312(c).  

"Generally, to prove service connection, a claimant must 
submit (1) medical evidence of a current disability, (2) 
medical evidence, or in certain circumstances lay testimony, 
of in-service incurrence or aggravation of an injury or 
disease, and (3) medical evidence of a nexus between the 
current disability and the in-service disease or injury."  
Pond v. West, 12 Vet. App. 341, 346 (1999).  Where the 
determinative issue involves a medical diagnosis, competent 
medical evidence is required.  This burden typically cannot 
be met by lay testimony because laypersons are not competent 
to offer medical opinions. See Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  

For the purposes of administering educational assistance 
benefits under Chapter 35, Title 38, United States Code, the 
child or surviving spouse of a veteran will have basic 
eligibility if the following conditions are met: (1) The 
veteran was discharged from service under conditions other 
than dishonorable; and (2) the veteran has a permanent and 
total service-connected disability; or (3) a permanent and 
total service-connected disability was in existence at the 
time of the veteran's death; or



(4) the veteran died as a result of a service-connected 
disability.  38 U.S.C.A. §§ 3501, 3510 (West 2002); C.F.R. 
§§ 3.807(a), 21.3020, 21.3021 (2003).  

While the statement of the case outlined the above-recited 
law and regulations pertaining to service connection for the 
cause of the veteran's death and eligibility for educational 
benefits, there is no indication that the RO provided the 
appellant with explicit notice of the evidence required to 
substantiate his claim or that the RO in any way notified the 
appellant of which information and evidence he should provide 
to VA and which information and evidence that VA would 
attempt to obtain on his behalf as is required by 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R. § 3.159 (2003).  Further, 
there is no indication that the RO provided the appellant 
with any assistance in the development of his claim for the 
cause of the veteran's death.  In particular, it is not clear 
whether the appellant is claiming that the veteran's fatal 
breast cancer had its onset in service or was otherwise due 
to service.  There is no indication that the RO made any 
attempt to obtain the veteran's service medical records or 
that the RO advised the appellant to obtain or identify 
private medical records and/or medical opinions to 
substantiate his claims, an essential prerequisite step in 
assisting the appellant in the development of his claims.  
See 38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; see also 
Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  As 
the adjudication of entitlement to service connection for the 
cause of the veteran's death depends on such evidence, the 
DIC claim must be remanded for additional development.  

Further, as outlined above, the basis on which eligibility 
for educational benefits may be found in this case would be a 
finding that the veteran died as a result of a service-
connected disability, making it dependent on the outcome of 
the cause of death claim.  Under the circumstances, this 
claim must also be remanded to the RO for compliance with 
notice and duty to assist requirements.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should take appropriate action 
to obtain service medical records for the 
veteran.  All actions to obtain those 
records should be documented fully by the 
RO, and if they cannot be obtained, this 
should also be noted in the file.  

2.  The RO should contact the appellant 
and notify him of the evidence needed to 
substantiate the claims of entitlement to 
service connection for the cause of the 
veteran's death and eligibility for 
educational benefits.  The RO should 
explain that such evidence would include 
a medical opinion, based on review of the 
veteran's service medical records as well 
as post-service treatment records, that 
indicates that the veteran's fatal breast 
cancer had its onset in service or was 
causally related to service.  The RO 
should, in addition, request that the 
appellant identify the names, addresses 
and approximate dates of treatment for 
all health care providers, VA and non-VA, 
from which the veteran received treatment 
or evaluation for breast cancer at any 
time after service.  With authorization 
from the appellant, the RO should obtain 
and associate with the claims file 
evidence identified by the appellant.  RO 
actions to obtain the evidence should be 
documented in the claims file.  

3.  Then, after undertaking any 
additional development, including 
obtaining a medical opinion if deemed 
warranted, and in light of the evidence 
obtained pursuant to the requested 
development, the RO should confirm that 
all notification and development actions 
required by 38 U.S.C.A. §§ 5102, 5103, 
5103A (West 2002) are fully complied with 
and satisfied.  

4.  Thereafter, the RO should 
readjudicate entitlement to DIC benefits 
based on service connection for the cause 
of the veteran's death and eligibility 
for Dependents' Educational Assistance 
under 38 U.S.C., Chapter 35.  

5.  If the benefits sought on appeal are 
not granted to the satisfaction of the 
appellant, the RO should issue a 
supplemental statement of the case, and 
the appellant should be provided an 
appropriate opportunity to respond.  

Thereafter, the case should be returned to the Board, if 
otherwise in order.  The Board intimates no opinion as to the 
ultimate outcome of this case.  The appellant need take no 
action until otherwise notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded to the RO.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.





	                     
______________________________________________
	STEVEN L. COHN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



